
	
		II
		111th CONGRESS
		1st Session
		S. 981
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support research and public awareness activities with
		  respect to inflammatory bowel disease, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Inflammatory Bowel Disease
			 Research and Awareness Act.
		2.FindingsCongress finds the following:
			(1)Crohn's disease
			 and ulcerative colitis are serious inflammatory diseases of the
			 gastrointestinal tract.
			(2)Crohn's disease
			 may occur in any section of the gastrointestinal tract but is predominately
			 found in the lower part of the small intestine and the large intestine.
			 Ulcerative colitis is characterized by inflammation and ulceration of the
			 innermost lining of the colon. Complete removal of the colon in patients with
			 ulcerative colitis can potentially alleviate and cure symptoms.
			(3)Because Crohn's
			 disease and ulcerative colitis behave similarly, they are collectively known as
			 inflammatory bowel disease. Both diseases present a variety of symptoms,
			 including severe diarrhea, abdominal pain with cramps, fever, arthritic joint
			 pain, inflammation of the eye, and rectal bleeding. There is no known cause of
			 inflammatory bowel disease, or medical cure.
			(4)It is estimated
			 that up to 1,400,000 people in the United States suffer from inflammatory bowel
			 disease, 30 percent of whom are diagnosed during their childhood years.
			(5)Children with
			 inflammatory bowel disease miss school activities because of bloody diarrhea
			 and abdominal pain, and many adults who had onset of inflammatory bowel disease
			 as children had delayed puberty and impaired growth and have never reached
			 their full genetic growth potential.
			(6)Inflammatory
			 bowel disease patients are at high risk for developing colorectal
			 cancer.
			(7)The total annual
			 medical costs for inflammatory bowel disease patients are estimated at more
			 than $2,000,000,000.
			(8)The average time
			 from presentation of symptoms to diagnosis in children is 3 years.
			(9)Delayed diagnosis
			 of inflammatory bowel disease frequently results in more-active disease
			 associated with increased morbidity and complications.
			(10)Congress has
			 appropriated $3,480,000 from fiscal year 2005 to fiscal year 2009 for
			 epidemiology research on inflammatory bowel disease through the Centers for
			 Disease Control and Prevention.
			(11)The National
			 Institutes of Health National Commission on Digestive Diseases issued
			 comprehensive research goals related to inflammatory bowel disease in its April
			 2009 report to Congress and the American public entitled; Opportunities
			 and Challenges in Digestive Diseases Research: Recommendations of the National
			 Commission on Digestive Diseases.
			3.Enhancing public
			 health activities on inflammatory bowel disease at the centers for disease
			 control and preventionPart B
			 of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is
			 amended by inserting after section 320A the following:
			
				320B.Inflammatory
				bowel disease epidemiology program
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct, support and expand existing
				epidemiology research on inflammatory bowel disease in both pediatric and adult
				populations.
					(b)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, a patient or medical organization with expertise in conducting
				inflammatory bowel disease research to develop and administer the epidemiology
				program.
					(c)Rule of
				constructionNothing in this section shall be construed to limit
				the authority of the Centers for Disease Control and Prevention to support a
				pediatric inflammatory bowel disease patient registry.
					(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $1,500,000 for each of the fiscal years 2010 through
				2014.
					320C.Increasing
				public awareness of inflammatory bowel disease and improving health
				professional education
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall award grants to eligible entities for
				the purpose of increasing awareness of inflammatory bowel disease among the
				general public and health care providers.
					(b)Use of
				fundsAn eligible entity shall use grant funds under this section
				to develop educational materials and conduct awareness programs focused on the
				following subjects:
						(1)Crohn’s disease
				and ulcerative colitis, and their symptoms.
						(2)Testing required
				for appropriate diagnosis, and the importance of accurate and early
				diagnosis.
						(3)Key differences
				between pediatric and adult disease.
						(4)Specific physical
				and psychosocial issues impacting pediatric patients, including stunted growth,
				malnutrition, delayed puberty, and depression.
						(5)Treatment options
				for both adult and pediatric patients.
						(6)The importance of
				identifying aggressive disease in children at an early stage in order to
				implement the most effective treatment protocol.
						(7)Complications of
				inflammatory bowel disease and related secondary conditions, including
				colorectal cancer.
						(8)Federal and
				private information resources for patients and physicians.
						(9)Incidence and
				prevalence data on pediatric and adult inflammatory bowel disease.
						(c)Eligible
				entityFor purposes of this section, the term eligible
				entity means a patient or medical organization with experience in
				serving adults and children with inflammatory bowel disease.
					(d)Report to
				CongressNot later than September 30, 2010, the Secretary shall
				submit to the Committee on Energy and Commerce of the House of Representatives,
				the Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committee on Appropriations of the House of Representatives and the Senate, a
				report regarding the status of activities carried out under this
				section.
					(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2010 through
				2014.
					.
		4.Expansion of
			 biomedical research on inflammatory bowel disease
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the Secretary of
			 Health and Human Services, acting through the Director of the National
			 Institutes of Health and the Director of the National Institute of Diabetes and
			 Digestive and Kidney Diseases (in this section referred to as the Institute),
			 should aggressively support basic, translational, and clinical research
			 designed to meet the research goals for inflammatory bowel disease included in
			 the National Institutes of Health National Commission on Digestive Diseases
			 report entitled Opportunities and Challenges in Digestive Diseases
			 Research: Recommendations of the National Commission on Digestive
			 Diseases, which shall include—
					(A)establishing an
			 objective basis for determining clinical diagnosis, detailed phenotype, and
			 disease activity in inflammatory bowel disease;
					(B)developing an
			 individualized approach to inflammatory bowel disease risk evaluation and
			 management based on genetic susceptibility;
					(C)modulating the
			 intestinal microflora to prevent or control inflammatory bowel disease;
					(D)effectively
			 modulating the mucosal immune system to prevent or ameliorate inflammatory
			 bowel disease;
					(E)sustaining the
			 health of the mucosal surface;
					(F)promoting
			 regeneration and repair of injury in inflammatory bowel disease;
					(G)providing
			 effective tools for clinical evaluation and intervention in inflammatory bowel
			 disease; and
					(H)ameliorating or
			 preventing adverse effects of inflammatory bowel disease on growth and
			 development in children and adolescents;
					(2)the Institute
			 should support the training of qualified health professionals in biomedical
			 research focused on inflammatory bowel disease, including pediatric
			 investigators; and
				(3)the Institute
			 should continue its strong collaboration with medical and patient organizations
			 concerned with inflammatory bowel disease and seek opportunities to promote
			 research identified in the scientific agendas Challenges in Inflammatory
			 Bowel Disease Research (Crohn's and Colitis Foundation of America) and
			 Chronic Inflammatory Bowel Disease (North American Society for
			 Pediatric Gastroenterology, Hepatology and Nutrition).
				(b)Biennial
			 reportsAs part of the biennial report submitted under section
			 403 of the Public Health Service Act (42 U.S.C. 283), the Secretary of Health
			 and Human Services shall include information on the status of inflammatory
			 bowel disease research at the National Institutes of Health.
			
